Title: From George Washington to John Hancock, 15 November 1783
From: Washington, George
To: Hancock, John


                  
                     Dear Sir
                     West Point Novr 15th 1783
                  
                  The very favorable opinion you are pleased to entertain of my public conduct, and the kind expressions of personal friendship you have had the goodness to repeat in your Letter of the 15th Ulto could not fail to receive my warmest acknowledgments; had not the higher Motives of esteem & attachment already rivitted my affections to you.  Accipt my best thanks for the present testimony of your regard, which is made more acceptable by the happy occasion.
                  Actuated, as we are, by the same anxious concern for the interest, the dignity & happiness of our Country, I was extremely pleased with the patriotic Sentiments contained in your Excellencys Speech at the opening of the present session of your Legislature, as well as with the subsequent communication to them—Nor was I less satisfied with the happy effect of those sentiments in producing a compliance with the requisitions of Congress: a Measure strongly tending to revive the expiring reputation & credit of the Nation—Would to Heaven that the Legislatures of all the States might be inspired by a similar disposition to candour in discussion, & rectitude in decision, before it shall be too late!
                  Be persuaded, my dear Sir, that my wishes & prayers will ever be most ardent for the health & happiness of your Excellency, and for the prosperity of the Commonwealth over which you preside. With sentiments of unalterable respect & esteem I have the honor to be &c.
               